            Case 1:18-cv-00800-LY Document 39 Filed 07/24/19 Page 1 of 3


                                                                                               II
                                                                                                 L
                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS                           2OI9JUL2
                                                                                                     PHI2:22
                                   AUSTIN DIVISION

 RICHARD MEYER,                                  §
                        PLAINTIFF,                §
                                                  §
 V.                                               §    CAUSE NO. A-18-CV-00800-LY
                                                  §
 MARK WAID,                                       §
                        DEFENDANT.                §
                                                  §



                                             ii .ui


       Before the court is the above-styled and numbered action, which was filed on September 19,

2018. There are several pending matters in the action. Defendant Mark Waid's Motion to Dismiss

for Lack of Personal Jurisdiction filed November 2, 2018 (Clerk's Document No. 10), Plaintiff

Richard Meyer's response filed April 12, 2019 (Clerk's Document No. 23), and Waid's reply filed

April 22, 2019 (Clerk's Document No. 24) were referred to the United States Magistrate Judge for

report and   recommendation.1    On June 10, 2019, the magistrate judge signed a report and

recommendation suggesting that the court grant Waid' s motion to dismiss in part and dismiss Meyer's

defamation claim, and deny the motion in part as to the remaining tortious-interference claim (Clerk's

Document No. 26).

       The parties received the report and recommendation on June 10, 2019. Objections to the

report and recommendation were due to be filed on or before June 24, 2019. Both sides filed

objections on June 24,2019 (Clerk's Document Nos. 27 & 29), and both sides filed responses to the

objections on July 12, 2019 (Clerk's Document Nos. 32 & 34).




        1
         On November 29, 2019, this court granted limited jurisdictional discovery ahead of
Meyer's deadline to respond to the motion to dismiss.
               Case 1:18-cv-00800-LY Document 39 Filed 07/24/19 Page 2 of 3



         Also on June 24, Meyer filed an Opposed Motion for Leave to File Plaintiff's First Amended

Complaint (Clerk's Document No. 28) to which Waid responded in opposition on July 12 (Clerk's

Document No. 35), and Meyer filed a reply on July 23, 2019 (Clerk's Document No. 38). By his

motion, regarding the personal-jurisdiction issues raised by Waid's motion to dismiss, Meyer

contends that any confusion about the nexus between the state of Texas and Meyer's defamation

claim can be remedied with the proposed First Amended Complaint. By pleading the events in a

more straightforward manner, Meyer argues the new pleading will reflect that Waid should have

expected no less than to be haled into a Texas court for defaming a Texas resident in Texas.

         Rather than take up the motion to dismiss and the report and recommendation in the first

instance, the court addresses Meyer's request to file an amended complaint. Currently, there is no

deadline for the parties to file amended pleadings as the parties have yet to file a proposed scheduling

order.   See   Fed. R. Civ. P. 26(f), Loc. R. W.D. Tex. CV-16(c).

         "[L]eave to amend should be freely given when justice so requires." Fed. R. Civ. P. 15(a).

Waid opposes Meyer's request to file an amended pleading, arguing that Meyer unduly delayed in

seeking leave until after the magistrate judge filed the report and recommendation. Further, Waid

argues that based on the allegations in the proposed amended complaint, the court would continue to

lack personal jurisdiction over Waid and, in any event, Meyer's defamation claim would be time-



         Having considered the case file and the applicable law, the court concludes that as the case

is in the early stages, and so as to allow inclusion of all parties, claims, and defenses, the court will

grant Meyer leave to file Plaintiff's First Amended Complaint. In light of allowing Meyer to file an

amended complaint and to maintain order with the pleadings and motions, the court will dismiss

Waid's motion to dismiss without prejudice. Upon considering the First Amended Complaint, Waid

                                                    '1
           Case 1:18-cv-00800-LY Document 39 Filed 07/24/19 Page 3 of 3



may refile his motion to dismiss if he considers it appropriate.

       IT IS ORDERED that Plaintiff Richard Meyer's Opposed Motion for Leave to File Plaintiff's

First Amended Complaint filed June 24, 2019 (Clerk's Document No. 28) is GRANTED. The clerk

of court is directed to file the proposed Plaintiff's First Amended Complaint.

       IT IS FURTHER ORDERED that Defendant Mark Waid's Motion to Dismiss for Lack of

Personal Jurisdiction filed November 2, 2018 (Clerk's Document No. 10) is DISMISSED

WITHOUT PREJUDICE.

       IT IS FURTHER ORDERED that the parties consult the website for the United States

District Court for the Western District of Texas (www.txwd.uscourts.gov), the "Forms" tab, "Austin

Division," and submit a joint proposed scheduling order utilizing this court's form on or before

Friday, August 23, 2019.

       SIGNED this                 day of July, 2019.




                                              TiNT   ED STAT
